Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claim 4 recites “according to the updated coordinate frame”. There is insufficient antecedent basis for “the updated coordinate frame”, and it’s not clear whether it refers to the updated second coordinate frame or something else.
Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 8 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osman et al. (Pub. No. US 2018/0005429), in view of Bhogal et al. (Pub. No. US 2010/0081508), and further in view of Ichikawa et al. (Pub. No. US 2020/0051336).

Regarding claim 1, Osman discloses a computerized method, performed by a computing device having one or more hardware computer processors and one or more non-transitory computer readable storage device storing software instructions executable by the computing device to perform the computerized method comprising:
display, on a display of the computing device of a first user in a first environment, a second avatar of a second user in a second environment, wherein the first and second environments are part of a shared collaboration environment (Fig. 10A and par. 82: “FIG. 10A shows the same two co-located HMD users sharing a VR scene. 1006 is a 2 dimensional snapshot of how a VR scene might appear to host 1002. 1008 is a snapshot of a guest 1004 perspective. Host 1002 sees an upcoming bridge via his HMD. Guest 1004 sees the same bridge but from a slightly different perspective, the difference in perspective corresponding to a difference in the real world location of the guest relative to the host. Guest 1004 also sees host avatar 1002a approaching the bridge”); 
register with a co-location service for co-location event data indicative of when the first user and second user are co-located (Par. 79: “FIGS. 9A-9C show a third party sequential view of how two co-located HMD users may appear in a shared physical space as well as a shared virtual space once a guest joins into a host VR. Host 902 is shown to be co-located with guest 904 in the real world. Both are engaged in a VR environment via HMDs. Guest 904 accepts an invitation to join the VR of host 902. The host's position 908a and orientation 908b and the guest's position 910a and orientation 910b are being tracked by a computer (not shown). The distance 906 between host 902 and guest 904 is also shown to be tracked”. In particular, the positions of host 902 and guest 904 are tracked by a computer to determine if they are co-located. See also Figs. 12A-12J and the associated description. The computer thus provides a co-location service for co-location event data indicating when the host and guest are co-located); and 
in response to receiving co-location event data indicating that the first user and second user are co-located, initiating one or more shared virtual reality (VR) scenes (Pars. 86-89. In particular, Figs. 12A-12B illustrate a scenario where host 1202 and guest 1204 are not co-located, each being presented with a separate VR scene. Figs. 12G-12H show a scenario where host 1202 and guest 1204 are co-located. In response to this, a shared VR scene is initiated).
Osman, however, does not disclose initiating one or more audiovisual transitions to the second avatar including at least fading of the second avatar in response to the co-location event.
In the same field of virtual reality, Bhogal teaches a virtual universe wherein a protected avatar is teleported to a different place (e.g. a safe room) when a co-location event is received that indicates an offending avatar is co-located with the protected avatar (Par. 47: “referring again to FIG. 2, in one example a first database record with respect to the protected avatar 120 associates a generally circular exclusion zone 122 defined by a 30 foot proximity radius with respect to the second avatar 130, wherein violation of the 30-foot radius by the second avatar 130 triggers a protective action of teleporting the protected avatar 120 to a safe room or to a parent”). The teleporting act could be viewed as a transition of an avatar from a VR scene to another VR scene.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Bhogal into Osman by teleporting host 1002’s avatar to a different VR scene when a co-location event is received that indicates guest 1004 is co-located with host 1002, and guest 1004’s avatar has a history of using offensive languages or possessing offensive behaviors. The motivation would have been to provide a safe virtual environment where users whose avatars are subject to objectionable behavior would not be forced to take actions on their own behalf (Bhogal, par. 5).
Osman in view of Bhogal does not teach that the transition is an audiovisual transition that includes a fading of the second avatar.
In the same field of virtual reality, Ichikawa teaches a shared virtual scene in which a to-be-removed virtual character is faded out (Par. 248: “As an example, in a case in which it is decided that the object 42c is deleted, the shared space synthesizing unit 152 processes the content of the free viewpoint so that an animation in which the transparency of the object 42c gradually increases from 0% to 100%, and the object 42c is not displayed is displayed as illustrated in FIG. 18”). Additionally, a sound effect is also applied to the disappearance of the virtual character (Par. 249: “Further, the shared space synthesizing unit 152 may process the content of the free viewpoint so that a predetermined effect sound (for example, effect sound or the like corresponding to the deletion of the object) is output at a timing at which the deletion target object is not displayed”).
In light of Ichikawa’s teaching, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify Osman by gradually fading out host 1002’s avatar before teleporting it to a different VR scene, and also applying a sound effect to the disappearance of the avatar. The motivation would have been to prevent a sudden disappearance of the avatar which would make viewers feel uncomfortable and surprised (Ichikawa, par. 248).

Regarding claim 2, Osman in view of Bhogal and Ichikawa teaches the computerized method of claim 1, further comprising: 
in response to receiving co-location event data indicating that the first user and second user are co-located, updating a second coordinate frame of the second user to match a first coordinate frame of the first user (This limitation is suggested in Fig. 5, step 508 of Osman. See also par. 72: “Once these parameters are determined, the method then flows to operation 508, which introduces a virtual representation of the second user into the VR of the first user appearing at a virtual position and orientation corresponding to the second user's position and orientation in the real world relative to the first user”).

Regarding claim 3, Osman in view of Bhogal and Ichikawa teaches the computerized method of claim 1, further comprising: 
causing display on a second computing device of the second user fading of a first avatar of the first user (This limitation can also be rejected in light of Bhogal and Ichikawa. More specifically, if host user 1002’s avatar has a history of behaving badly, guest user 1004’s avatar can be teleported (with fade-out effect as taught by Ichikawa) to a different VR scene).

Regarding claim 4, Osman in view of Bhogal and Ichikawa teaches the computerized method of claim 3, further comprising:
causing display on a third computing device of a third user that is not co-located with the first and second user, disappearance of the first avatar and reappearance of the first avatar at an updated location according to the updated coordinate frame (Osman, par. 58: “Movements of both users are also being tracked by cameras disposed within the virtual reality interactive space such that movements occurring in the real-world can be mapped into virtual movements carried out by avatars 210a and 212b”. In particular, virtual movement of an avatar could be viewed as the avatar disappearing at a location and reappearing at an updated location. Bhogal also teaches teleporting an avatar to an updated location).

Regarding claim 5, Osman in view of Bhogal and Ichikawa teaches the computerized method of claim 4, wherein the disappearance and reappearance comprises: 
fading out to no opacity the first avatar;  rendering a dematerialization particle effect onto the first avatar; rendering a dematerialization sound effect for the first avatar; hiding the first avatar (See pars. 248-249 of Ichikawa); 
transforming the first avatar to the updated location (See par. 58 of Osman); 
displaying the first avatar at the updated location; rendering a materialization particle effect onto the first avatar; rendering a materialization sound effect for the first avatar; and fading into full opacity the displayed first avatar at the updated location (See pars. 245-246 of Ichikawa).

Regarding claim 7, Osman in view of Bhogal and Ichikawa teaches the computerized method of claim 1, wherein the colocation event data indicates that the first and second user are co-located based on a determination that the first and second user are physically positioned within a same room (Although Osman does not explicitly disclose that the lo-location is determined based on the first and second users being physically positioned within a same room, Osman discloses that the lo-location can be determined based on a threshold distance between the two users. Therefore, it would have been obvious to a person skilled in the art that Osman could be further modified to determine the co-location based on the two users being physically positioned within the same room to provide a coarser level of co-location).

Regarding claim 8, Osman in view of Bhogal and Ichikawa teaches the computerized method of claim 1, wherein the colocation event data indicates that the first and second user are co-located based on a determination that the first and second user are physically positioned within a threshold distance from one another (Osman, Figs. 12A-12J and associated description).

Regarding claim 10, Osman in view of Bhogal and Ichikawa teaches the computerized method of claim 1, further comprising: 
in response to receiving co-location event data indicating that the first user and second user are no longer co-located, initiating one or more audiovisual transitions to cause the second avatar to reappear on the display of the computing device (In light of Bhogal’s teaching, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention that when the protection is no longer needed (e.g. when the protected avatar has logged off from the virtual scene, or the protected avatar and the offending avatar are no longer co-located), the offending avatar should be teleported back to where its user initially wanted it to appear, with the audiovisual effects taught by Ichikawa).

Claim 11 recites similar limitations as claim 1, but is broader in scope. Therefore, it could be rejected under the same rationale set forth in the rejection of claim 1.

Regarding claim 12, Osman in view of Bhogal and Ichikawa teaches the computerized method of claim 11, wherein a collaborative application initializes the computing system and the one or more avatars in the mixed reality environment (Osman, par. 12: “In another embodiment, a computer program embedded in a non-transitory computer-readable medium, when executed by one or more processors, allows for the joining of a guest HMD user to the VR of a host HMD user. Included in the medium are program instructions for obtaining position and orientation data on both HMD users, which is used to determine where and with what perspective the second HMD user is to join the VR. The medium also includes program instructions for tracking real world movements of each user and mapping them to movements of the user's avatar”).

Regarding claim 13, Osman in view of Bhogal and Ichikawa teaches the computerized method of claim 12, wherein the co-location event data is determined from a first user manually flagging a second user as co-located in the collaborative application (See pars. 77-78 of Osman. The invitation from the first user to the second user could be interpreted as manually flagging the second user as co-located).

Regarding claim 14, Osman in view of Bhogal and Ichikawa teaches the computerized method of claim 13, wherein the collaborative application sends a notification of the colocation event data to the computing system (See Fig. 8A of Osman. The notification 812 is a notification of the co-location event).

Regarding claim 15, Osman in view of Bhogal and Ichikawa teaches the computerized method of claim 13, wherein the manual flagging occurs via image registration and a fiducial marker (See pars. 57-58 of Osman. The infrared (IR) emitters located within the VR interactive space and photosensitive diodes (PSDs) located on the HMDs could be viewed as fiducial markers. These markers facilitate image registration to determine when the first and second users are co-located).

Regarding claim 16, Osman in view of Bhogal and Ichikawa teaches the computerized method of claim 11, wherein the one or more audiovisual transitions use alpha blending to fade the one or more avatars (Ichikawa, par. 248: “As an example, in a case in which it is decided that the object 42c is deleted, the shared space synthesizing unit 152 processes the content of the free viewpoint so that an animation in which the transparency of the object 42c gradually increases from 0% to 100%”).

Regarding claim 17, Osman in view of Bhogal and Ichikawa teaches the computerized method of claim 16, wherein the one or more avatars fade into full opacity (Ichikawa, par. 245: “For example, in a case in which the display of the new object 42c is started, the shared space synthesizing unit 152 first performs a process of causing a new object 42c whose transparency is set to an initial value (for example, 100%) to be displayed and gradually decrease the transparency of the new object 42c from the initial value to 0% during a predetermined period of time as illustrated in FIG. 15”).

Regarding claim 18, Osman in view of Bhogal and Ichikawa teaches the computerized method of claim 16, wherein the one or more avatars fade out to no opacity (See par. 248 of Ichikawa cited in the rejection of claim 16 above).

Regarding claim 19, Osman in view of Bhogal and Ichikawa teaches the computerized method of claim 11, wherein the computing system renders particles effects for the one or more audiovisual transitions (Ichikawa, pars. 245 and 248).

Regarding claim 20, Osman in view of Bhogal and Ichikawa teaches the computerized method of claim 11, wherein the computing system renders sound effects for the one or more audiovisual transitions (Ichikawa, pars. 246 and 249).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osman in view of Bhogal and Ichikawa, and further in view of Dawson et al. (Pub. No. US 2011/0055727).

Regarding claim 6, the limitations that relate to fading in, fading out, rendering dematerialization and materialization particle effect and sound can be rejected using the same rationale used in the rejection of claim 5. 
Osman in view of Bhogal and Ichikawa, however, does not teach cloning an avatar.
In the same field of virtual reality, Dawson teaches cloning an avatar for teleportation (See par. 45: “the invention provides for the avatar to be anchored in the originating location/island and, if desired, cloning the avatar in the teleportation destination; allowing as much or as little interaction therewith as may be desired or practical (e.g. the cloned avatar may "chat" with other avatars or cloned avatars in its proximity in the teleportation destination) while allowing a substantially instantaneous return to the originating location if full teleportation is canceled. Such operations may be invoked automatically by the VU system during periods of high processing load to maintain acceptability of VU performance or the appearance thereof to a user”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify Osman by teleporting an avatar by cloning the first avatar, hiding the cloned avatar, transforming the cloned avatar to a new location, performing fading out and dematerialization effects, and displaying the cloned avatar at a new location. When returning to the original location, a reverse process would be performed on the cloned avatar. The motivation would have been to allow a substantially instantaneous return to the originating location (Dawson, par. 45).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osman in view of Bhogal and Ichikawa, and further in view of Raghuvanshi et al. (Pub. No. US 2019/0356999).

Regarding claim 9, Osman in view of Bhogal and Ichikawa teaches the computerized method of claim 1, 
In the same field of virtual reality, Raghuvanshi teaches applying fading of audio on a virtual object (Par. 48: “For instance, sound of the virtual car can be made to fade away correctly as it rounds the corner, and the sound direction can be spatialized correctly with respect to the corner as the virtual car disappears from view”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify Osman by applying fading of audio on a user’s avatar when performing an audiovisual transition. The motivation would have been to complement visual special effects (Raghuvanshi, par. 48).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591. The examiner can normally be reached Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613